Case 3:21-cv-05709-MAS-DEA Document 23 Filed 04/30/21 Page 1 of 1 PageID: 260




   Attorney I.D. #016861986 RPF:eas 013663

   DIFRANCESCO, BATEMAN, KUNZMAN,
   DAVIS, LEHRER & FLAUM, P.C.
   15 Mountain Boulevard
   Warren, NJ 07059-5686
   (908) 757-7800
   Attorneys for Defendant, David Young



                                  UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY



  PETER CRISAFULLI and COREY FLOYD,
                                                      Civil Action No. 3:21-cv-05709

                            Plaintiffs,


  v.
                                                      STIPULATION OF DISMISSAL WITH
                                                         PREJUDICE AS TO DEFENDANT
  TOWNSHIP OF BRANCHBURG,
                                                                      DAVID YOUNG
  SOMERSET COUNTY PROSECUTOR'S
  OFFICE, KATE PROSCIA-BERGER, and
  DAVID YOUNG,


                            Defendants.




           The matter in dispute in the above entitled action having been amicably adjusted by and


  between the parties, it is hereby stipulated and agreed that the same be and it is hereby dismissed,


  with prejudice, as to Defendant David Young only, and withoukcosts against either party.



                                                                7'1
                                                                 /:
                                                                i



  Richard P. Flaum, Esq.                               Patri\ek P. Toscano, Jr., Esq.
  DiFrancesco, Bateman, Kunzman,                       The Toscano Law Firm, LLC
  Davis, Lehrer & Flaum, P.C.                          Attorneys for Plaintiffs, Peter Crisafulli and
  Attorneys for Defendant, David Young                 Corey Floyd


  Dated:     April 30, 2021                            Dated:
